Citation Nr: 0508135	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  98-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for neuropathy/carpal 
tunnel syndrome.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for hearing loss, right 
ear.

6.  Entitlement to an initial evaluation in excess of 30 
percent for chronic obstructive lung disease (COPD) with 
chronic bronchitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
had active service from April 1968 to August 1971, including 
service in the Republic of Vietnam from March 1969 to August 
1969.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  By a Board decision issued in April 
2000, in pertinent part, claims of entitlement to service 
connection for neuropathy/carpal tunnel syndrome, a back 
disorder, a bilateral knee disorder, and a bilateral foot 
disorder were denied as not well grounded.  The veteran 
appealed those determinations to the United States Court of 
Appeals for Veterans Claims (the Court).  In April 2001, the 
Court vacated those denials of entitlement to service 
connection, in light of statutory changes which removed the 
requirement that the veteran submit a well-grounded claim.

The Board's April 2000 decision Remanded to the RO the 
veteran's claim for service connection for hearing loss, 
right ear, and the claim for an initial evaluation in excess 
of 30 percent for COPD.  Additional development has been 
conducted, and those claims return to the Board.  

By a decision issued in June 2002, the Board again, in 
pertinent part, denied the claims of entitlement to service 
connection for neuropathy/carpal tunnel syndrome, a low back 
disorder, a bilateral knee disorder, and a bilateral foot 
disorder.  The veteran again appealed the determinations to 
the Court.  By an order issued in March 2003, the Court 
vacated the denials in light of the notice requirements set 
forth in Quartuccio v. Principi, 16 Vet. App. 187 (2002), 
which had been decided approximately one week before the 
Board's June 2002 decision.  In June 2003, the Board REMANDED 
the claims to the RO for compliance with the VCAA.  The 
claims now return to the Board.


By a rating decision issued in January 2004, the RO granted 
service connection for headaches, and assigned an initial 
noncompensable evaluation.  This rating decision is a 
complete grant of the veteran's claim of entitlement to 
service connection for headaches.  The record before the 
Board does not reflect that the veteran has disagreed with 
any aspect of that rating decision, and no issue regarding 
headaches is before the Board for appellate review at this 
time.

During the pendency of this appeal, the veteran submitted 
claims for service connection for tinnitus and for a right 
eye disorder, and sought an increased evaluation for service-
connected onychomycosis and tinea pedis.  The veteran also 
submitted a request to reopen a claim for service connection 
for post-traumatic stress disorder (PTSD).  By a rating 
decision issued in January 2005, the claims of entitlement to 
service connection for tinnitus and for a right eye disorder 
were denied, and the request to reopen the claim of 
entitlement to service connection for PTSD was denied.  
Service connection for left great toenail removal was 
granted, and an initial noncompensable evaluation was 
assigned.  The January 2005 rating decision also denied 
entitlement to an evaluation in excess of 10 percent for 
onychomycosis and tinea pedis.  Shortly after the January 
2005 rating decision was issued, the claims files were 
returned to the Board in connection with the issues on 
appeal.  The record before the Board does not reflect that 
the veteran has disagreed with any determination issued in 
the January 2005 rating decision, but the time allowed by law 
for timely disagreement with those determinations had not yet 
expired when the claims files were transferred to the Board.  

The claim of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.


2.  The competent medical evidence demonstrates that the 
veteran does not currently have a neuropathy of either upper 
extremity; mild carpal tunnel syndrome, diagnosed in August 
1997, is not shown in current VA examinations or treatment 
records; and the clinical opinion establishes that currently-
diagnosed extensor tendonitis is not etiologically related to 
the veteran's military service.  

3.  The veteran's receipt of one-time treatment in service in 
June 1970 for a cut over the right patella, with no further 
complaints, findings, or treatment of the right patella in 
service, does not demonstrate a chronic right knee disorder 
in service.

4.  Bilateral chondromalacia patella, diagnosed in August 
1997, more than 25 years after the veteran's service 
separation, is not currently present; there was no knee 
disorder present on VA examination in March 2004; and the 
extensive notes of clinical treatment and VA examinations 
from August 1999 to January 2005 are devoid of complaints of 
knee pain or diagnosis of a knee disorder.

5.  Medical opinion of record establishes that the veteran's 
bilateral knee chondromalacia patella, when present, was not 
etiologically related to his active duty service, including 
to any specific injury or incident in service.

6.  The medical evidence demonstrates that the veteran does 
not have a current disability of the left or right foot, 
other than disabilities for which service connection is in 
effect.

7.  The medical opinion of record establishes that the 
veteran's current right ear hearing loss is not related to 
his military service or any incident thereof.

8.  The medical evidence of record establishes that the 
veteran's COPD is not manifested by forced expiratory volume 
in one second (FEV-1) of less than 56 percent predicted, or; 
a FEV-1/FVC (forced vital capacity) ratio of less than 56 
percent, or; a DLCO (SB) (diffusion capacity of the lung for 
carbon monoxide by the single breath method) of less than 56 
percent predicted, and his maximum oxygen consumption, 
although less than 15, was not due to cardiorespiratory 
limit. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for neuropathy/carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.  The criteria for service connection for a bilateral knee 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).

3.  The criteria for service connection for a bilateral foot 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).

4.  The criteria for service connection for hearing loss, 
right ear, have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310, 4.85 (2004).

5.  The criteria for an initial evaluation in excess of 30 
percent for COPD with chronic bronchitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.97, Diagnostic Codes 6600, 6604 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders, and that he is entitled 
to an initial evaluation in excess of 30 percent for COPD.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  Each of the 
numerous claims at issue in this appeal was submitted prior 
to enactment of the VCAA, but no final decision had been 
issued on those claims, and the VCAA is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the period of the pendency of this appeal is 
now in excess of seven years.  During this appeal, the 
veteran has received numerous communications from the RO, 
from the Board, from the Appeals Management Center, as well 
as from the Court.  Because the items of communication are so 
numerous, the Board will not discuss herein the 
communications provided to the veteran prior to the Court's 
March 2003 Order vacating the Board's June 2002 decision.

Following the Court's March 2003 Order, the Board issued an 
August 2003 Remand in which the Board again noted the 
enactment of the VCAA.  The Board's remand directed the RO to 
specifically advise the veteran that he was being afforded 
the opportunity to submit or identify any additional 
evidence, and the Board set out at length, in eight numbered 
paragraphs nearly three pages long, the evidence which might 
be relevant to substantiate the claim.

By a letter issued in December 2003, the RO advised the 
veteran as to the following: the specific claims on appeal; 
specific items of evidence for which additional information 
was needed; the status of the claims; the type of evidence VA 
would be responsible for obtaining; the veteran's 
responsibility to identify evidence; the criteria for service 
connection; the criteria for an increased evaluation for a 
service-connected disability; and, the veteran was advised 
that he should identify evidence within one year of the date 
of that December 2003 letter.

The veteran was afforded VA examinations in January 1999 and 
March 2004, in addition to examinations previously conducted 
prior to the Board's April 2000 decision and the appeal to 
the Court.  Following the Board's August 2003 Remand, in 
addition to the evidence already of record, the RO obtained 
VA outpatient treatment records dated from August 1999 to 
January 2005.  

By a supplemental statement of the case (SSOC) issued in 
September 2004, the RO provided the veteran with the complete 
text of the provisions of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA.  Finally, in January 
2005, the RO notified the veteran that his appeal was being 
transferred to the Board, and advised the veteran that he had 
an additional 90 days to request a hearing or submit 
additional evidence.

These communications demonstrate that VA has complied with 
VCAA requirements to notify and assist the claimant.  Even 
though less than a year has elapsed since the RO last advised 
the claimant of the complete text of 38 C.F.R. 


§ 3.159, the Board is not precluded from completing appellate 
review.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the appellant to develop the claim on 
behalf of the veteran.  In particular, the appellant has, 
during the more than seven years of the pendency of these 
appeals, been afforded multiple opportunities to submit or 
identify evidence.

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided. 

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA.  The Board finds that the 
communications to the veteran following the Court's most 
recent Order, in March 2003, remanding the claims for 
compliance with the VCAA, have provided the veteran with 
notice of the enactment of the VCAA and with notice of the 
provisions of the VCAA.  The multiple notices provided to the 
appellant have satisfied the duty to notify the veteran of 
applicable law and regulations and of the evidence required 
to substantiate the claims on appeal.  The notifications have 
clearly advised the appellant to identify or submit any and 
all relevant evidence, and the appellant has submitted a 
variety of types of evidence.  The content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the 


information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA, in several communications.  The Board finds that 
the claimant has indeed been notified that he should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
addressed in this decision should proceed, consistent with 
the VCAA.  The record demonstrates that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has fully satisfied its duties to inform and 
assist the veteran as to each of the claims addressed in this 
decision.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  


Laws and regulations applicable to service connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include organic disorders of the nervous 
system and arthritis, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  

Pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In 
the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992). 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

1.  Claim for service connection for neuropathy/carpal tunnel 
syndrome

The veteran's service medical records do not reflect 
complaints of neuropathy of the extremities or carpal tunnel 
syndrome.  The report of post-service VA examination 
conducted in June 1977 is devoid of notation of any 
complaints or findings related to neuropathy or carpal tunnel 
syndrome; the veteran's neurologic examination findings were 
characterized as normal.

In June 1994, the veteran underwent an L4-5 hemilaminectomy 
with diskectomy. At that time, the veteran had complaints of 
a six-month history of low back pain, with left buttock and 
left lower extremity radicular pain.  Some sensory neuropathy 
was noted at the time of a September 1995 VA examination, and 
was attributed to the veteran's back disorder.

On VA examination conducted in August 1997, the examiner 
opined that the evidence, including results of diagnostic 
tests, suggested that the veteran did not have peripheral 
neuropathy, but rather had mild carpal tunnel syndrome 
bilaterally.  A September 1997 follow-up report from that 
same physician noted that the veteran had decreased 
sensitivity on the dorsum of the left foot.

VA outpatient treatment records dated in August 1999, 
December 1999, March 2000, August 2000, September 2000, 
November 2000, February 2001, March 2001, April 2001, May 
2001, October 2001, February 2002, April 2002, October 2002, 
July 2003, November 2003, June 2004, July 2004, December 
2004, and January 2005, among the clinical records reflecting 
more than 75 episodes of clinical care, treatment, 
discussion, telephone contact, or examination, are devoid of 
evidence of complaints, diagnosis, treatment, or ongoing 
history of peripheral neuropathy of the upper or lower 
extremities or carpal tunnel syndrome of the upper 
extremities.

On VA examination conducted in March 2004, the veteran denied 
aching in the right wrist, but reported that the right hand 
seemed to ache, not necessarily every day, but probably two 
or three days out of each week.  He did not use a wrist 
splint.  He denied difficulty sleeping as a result of the 
wrist problem.  He denied shooting pain or neurologic 
problems in the right hand.  He reported that his pain and 
problems were on the extensor surface.  The veteran was able 
to dorsiflex each wrist to 80 degrees.  Palmar flexion of 
each wrist was to 85 degrees.  Radial deviation was to 25 
degrees, and ulnar deviation was to 40 degrees.  The veteran 
was able to perform five repetitions of movement in all 
directions with no pain, weakness, fatiguing, incoordination, 
or lack of endurance.  There was no pain on palpation of 
either wrist.  Sharp and dull sensation was intact in the 
fingertips, palms, and dorsum of each hand.  Tinel's and 
Phelan's tests were negative.  The examiner concluded that 
wrist examination was normal bilaterally, but that the 
veteran had mild extensor tendonitis in the right hand.  The 
examiner opined that the condition was minimal and had 
nothing to do with any military incident or the veteran's 
military service in any way.

Analysis

There is no evidence that the veteran had peripheral 
neuropathy of any extremity, or carpal tunnel syndrome or 
other disorder of the hands in service.  No such disorder was 
present on VA examination conducted in 1977.  Although mild 
carpal tunnel syndrome was diagnosed on VA examination in 
August 1997, the veteran has not been treated for that 
disorder in the past six years.  Although a diagnosis of 
extensor tendonitis, right hand, is currently medically 
assigned, there is no evidence that this disorder has been 
chronic, and there is medical opinion which states that 
extensor tendonitis currently diagnosed is not related to the 
veteran's service.

Thus, all the evidence of record is unfavorable to the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy/carpal tunnel syndrome, including as 
considered under any theory of legal entitlement.  There is 
no evidence that the veteran manifested peripheral neuropathy 
or carpal tunnel syndrome in service or within one year after 
service, nor does the veteran so contend.  

There is no evidence that the veteran currently has 
peripheral neuropathy or carpal tunnel syndrome.  The Board 
notes that a medical diagnosis of carpal tunnel syndrome was 
assigned at the time of VA examination in 1997, but the 
examiner who conducted the 2004 VA examination determined 
that that diagnosis was no longer appropriate.  Moreover, 
there is no evidence of assignment of a diagnosis of either 
peripheral neuropathy or carpal tunnel syndrome during the 
past five years of the veteran's clinical care.  Thus, the 
preponderance of the evidence is against a determination that 
there is a current medical diagnosis of either peripheral 
neuropathy of any extremity or carpel tunnel syndrome.  In 
the absence of a current diagnosis of peripheral neuropathy 
or carpal tunnel syndrome, the Board is not authorized to 
grant service connection for the claimed disorder.  Brammer, 
supra; Rabideau, supra.  

As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable evaluation, and the claim must be denied.

2.  Entitlement to service connection for a bilateral knee 
disorder

The veteran's service medical records reflect that, in June 
1970, the veteran injured his right knee, resulting in a cut 
described as one inch in size and described as being "over 
the knee cap."  The wound was dressed.  No further entries as 
to this injury, or any other knee injury, thereafter appear 
in the service medical records.  The Board notes that the 
veteran was not provided a separation examination due to his 
absence.  However, the service medical records fairly 
establish that no chronic knee disorder was manifested during 
the veteran's service.

Post-service clinical records reflect that the veteran 
underwent VA examination in June 1977, almost six years after 
his service discharge in August 1971.  The report of that 
examination is devoid of any complaint of knee pain.  No 
abnormality of either knee was noted, and the report is 
devoid of any diagnosis of a knee disorder.  The report of an 
August 1978 VA hospitalization is likewise devoid of any 
notation of knee abnormality, complaint or diagnosis.  Thus, 
the evidence establishes that the veteran did not manifested 
a chronic knee disorder within one year after his service 
separation or chronically and continuously after service.

The clinical records of VA outpatient treatment dated in 
November 1990, February 1994, March 1994, May 1994, June 
1994, October 1994, May 1995, and June 1995, and the report 
of a September 1995 VA examination are devoid of notations 
regarding knee complaints, knee pain, knee treatment, or 
diagnosis of any knee disorder.

After the veteran submitted this claim, he was provided a VA 
orthopedic examination in August 1997.  The veteran reported 
striking his right knee against an artillery shell in service 
and reported having an occasional problem with the right knee 
in service when running or jumping.  The veteran reported no 
injuries to either knee during post-service employment.  He 
denied locking, giving way or any episodes of swelling of the 
knees.  Range of motion of the knees was from zero degrees to 
115 degrees.  There was no evidence of instability or laxity, 
and X-rays were normal.  There was some crepitation 
underneath each patella, bilaterally, however, with a mild 
lateral tilt of the patella.  The examiner assigned a 
diagnosis of bilateral patellofemoral pain secondary to 
chondromalacia patella, but concluded that this diagnosis was 
not associated with any specific accident or injury.

In March 2004, the veteran stated that both his knees had 
been painful off and on for "quite some time" but the 
veteran's report as to the onset of knee pain was vague.  The 
veteran stated that he did not use "pain pills" for his 
knees.  He denied swelling, clicking, or crepitus in the knee 
joints.  Extension of the knees was to zero degrees, and 
flexion of both knees was to 145 degrees.  Drawer, Lachman's 
and McMurray's tests were negative.  Medial and lateral 
collateral ligaments were intact in both knees.  The veteran 
was able to do 5 repetitions of flexion and extension without 
pain, weakness, fatigue, incoordination or endurance issues.  
The examiner stated that he was unable to re-create any sort 
of crepitus in the knees.  There was no effusion in either 
knee.  There was no pain on palpation of the patella.  The 
examiner stated that the veteran's knee exam was currently 
normal and that there was no subjective or objective evidence 
of any chronic or acute knee disorder.
 
VA outpatient treatment records dated in August 1999, 
December 1999, March 2000, August 2000, September 2000, 
November 2000, February 2001, March 2001, April 2001, May 
2001, October 2001, February 2002, April 2002, October 2002, 
July 2003, November 2003, June 2004, July 2004, December 
2004, and January 2005, among the clinical records reflecting 
more than 75 episodes of clinical care, treatment, 
discussion, telephone contact, or examination, are devoid of 
evidence of complaints, diagnosis, treatment, or ongoing 
history of any knee disorder.  

In a statement received in October 2004, the veteran alleged 
that "No doctor asked me about my knees in 2004!"

Analysis

There is no evidence that the veteran had any chronic 
disorder of either or both knees in service.  No such 
disorder was present on VA examination conducted in 1977.  
Although crepitus was noted and patellofemoral syndrome was 
diagnosed on VA examination in August 1997, the veteran has 
not been treated for that disorder in the past six years.  

There is no evidence that the veteran manifested a chronic 
knee disorder in service or within one year after service, 
nor does the veteran so contend.  There is no evidence that 
the veteran currently has a knee disorder.  The Board notes 
that a medical diagnosis of bilateral patellofemoral pain 
syndrome was assigned at the time of VA examination in 1997, 
but the examiner who conducted the 2004 VA examination 
determined that that diagnosis was no longer appropriate.  
Moreover, there is no evidence of assignment of a diagnosis 
of any knee disorder or complaints of any knee pain or other 
symptoms during the past five years of the veteran's clinical 
care.  The Board notes the veteran's contention that the 
examiner who conducted VA examination in 2004 did not examine 
his knees.  However, since the records of the veteran's 
clinical care, which included monthly or more frequent 
physician visits or evaluations fail to disclose any 
complaints of knee pain, or notation of a knee disorder, 
those records are entirely consistent with the report of the 
2004 VA examination.

The preponderance of the evidence is against a determination 
that there is a current medical diagnosis of any knee 
disorder.  In the absence of a current diagnosis of a knee 
disorder, the Board is not authorized to grant service 
connection for the claimed disorder.  Brammer, supra; 
Rabideau, supra.  

The veteran's complaints of knee pain, noted in treatment 
records prior to 1999, are credible.  However, as noted 
above, pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

All the evidence of record is unfavorable to the veteran's 
claim of entitlement to service connection for a knee 
disorder, including as considered under any theory of legal 
entitlement.  As the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable to 
warrant a more favorable evaluation, and the claim must be 
denied.

3.  Entitlement to service connection for a bilateral foot 
disorder

The veteran's service medical records reflect that he 
amputated a portion of the great toe of his right foot with a 
lawnmower.  In a July 1977 rating decision, service 
connection was granted for amputation of the distal phalanx 
of the right great toe.  The veteran has also been granted 
service connection for chronic tinea pedis and onychomycosis 
and for left great toenail removal.  Accordingly, the Board 
construes the claim for service connection for a bilateral 
foot disorder as a claim for service connection for 
disability of the feet different from and excluding the 
disabilities affecting the feet for which the veteran has 
already been granted service connection.

The veteran's service medical records contain no reference to 
any right, left, or bilateral foot disorder other than the 
right great toe injury.  Post-service clinical records 
reflect that the veteran underwent VA examination in June 
1977, almost six years after his service discharge in August 
1971.  The report of that examination is devoid of any 
complaint of foot pain or report of diagnosis or treatment of 
a foot disorder other than the disabilities for which the 
veteran has already been granted service connection. 

The report of a February 1978 evaluation reflects that the 
great toe of the right foot was tender to palpation, and 
deformed, and the veteran did not like to bear weight on it.  
However, no foot disorder other than the service-connected 
right great toe amputation was noted.  A March 1978 
outpatient treatment note indicates that the veteran was 
treated for deformed right nail area and mild pes 
valgoplanus.  The examiner felt that the veteran's complaints 
of paresthesia in the lateral aspect of the right foot were 
caused by the right great toe deformity.  The report of an 
August 1978 VA hospitalization is devoid of any notation of a 
foot disorder, abnormality, complaint or diagnosis, other 
than the disabilities for which service connection has been 
granted.

The clinical records of VA outpatient treatment dated in 
November 1990, February 1994, March 1994, May 1994, June 
1994, October 1994, May 1995, and June 1995, and the report 
of a September 1995 VA examination are devoid of notations 
regarding foot complaints, pain, treatment, or diagnosis, 
other than tinea pedis and right great toe disability.  The 
report of the September 1995 VA examination discloses that 
the veteran's carriage was normal and his gait was steady.  
The only foot disability noted was the amputation of the 
great toe of the right foot.  

On dermatologic examination in August 1997, chronic tinea 
pedis was noted.  Additionally, the veteran had a three-
millimeter opacity visualized on X-ray within the soft 
tissues of the plantar surfaces of the right foot.  The 
interpreting radiologist was uncertain if this represented a 
foreign body within the soft tissue of the surface or on the 
surface.  This was of uncertain clinical significance.  The 
left foot was normal on radiologic examination. 

On VA examination conducted in September 1997, the veteran's 
station, as tested by sitting and standing in one spot, was 
normal.  His gait, as tested by toe-heel and pacing was 
normal.  He was able to stand with his feet together without 
excessive swaying.  On VA examination in April 1998, the 
veteran's gait was normal, flexion and extension were normal 
in both planes, and some hyperpigmented macules were present.  
The only disorders diagnosed were tinea pedis and amputation 
of the distal portion, right great toe, the disabilities for 
which service connection is already in effect.

On VA examination in April 1999, the veteran complained of a 
cramping sensation in his right foot.  He complained that his 
right great toe amputation altered his gait and there was 
stiffness.  Color photographs, which are consistent with the 
findings in the written report, are associated with the 
examination report.  The VA examiner concluded that the 
veteran had ongoing post-amputation pain, and had tinea pedis 
and onychomycosis, but did not assign any other diagnoses.

Outpatient treatment notes dated in May 2003 reflect that the 
veteran sought treatment for onychomycosis of the toe nails, 
but the record is devoid of assignment of a medical diagnosis 
of any foot disorder for which service connection has not 
been granted.

In February 2004, the veteran reported pain in the joint at 
the base of the first toe that worsened with movement as well 
as moderate to severe pain when moving the foot.  He reported 
painful swelling of the left great toe for one week.  The toe 
was red.  An infection was diagnosed, and, after other 
treatment was ineffective, the toenail was removed.

On VA examination conducted in March 2004, the veteran 
reported mild discomfort in his feet.  He reported that his 
feet hurt periodically.  He did not use inserts or gel pads 
in his shoes.  There were no alterations or lesions on the 
feet.  There was no hyperkeratosis.  There were no 
hyperkeratosis (calluses) on the dorsum of either foot.  The 
veteran pointed to the metatarsal area when asked where his 
feet hurt.  Manipulation of the metatarsals and palpation of 
the metatarsal heads in the arches disclosed no discomfort.  
The examiner assigned the diagnoses for which service 
connection is in effect, and concluded that the veteran did 
not have any other bilateral foot disorder. 

Examination conducted in November 2004 for purposes of 
evaluating the veteran's service-connected tinea pedis 
reflected chronicity and intermittent flare-ups of tinea 
pedis.  The veteran reported that the partial amputation of 
his right great toe caused some difficulty walking.  The 
veteran also reported that tinea pedis, during flare-ups, 
caused pain which made it difficult to walk more than 10 or 
15 feet on hard surfaces.  The veteran's feet demonstrated 
mild skin lesions.  The nail bed post removal of the nail of 
the left great toe was minimally tender.  Diagnoses of 
chronic tinea pedis and onychomycosis, by history, of the 
left great toe, were assigned.  

Analysis

The preponderance of the evidence establishes that, excluding 
onychomycosis and tinea pedis, for which service connection 
has been granted, and excluding removal of the left great toe 
nail, for which service connection has been granted, and 
excluding amputation, distal portion, distal phalanx, right 
great toe, for which service connection has been granted, no 
other disorder of the feet bilaterally or of either the left 
foot or the right foot, has been identified by any examiner 
or provider.  

In a statement received in October 2004, the veteran 
contended that no doctor checked his feet in 2004.  Although 
the veteran contends that VA examinations of his feet were 
not adequate to meet the duty to assist, the Board notes 
that, in addition to the March 2004 VA examinations for 
purposes of the appeal for service connection for a bilateral 
foot disorder, the veteran also sought outpatient treatment 
for an infection of the nail of the left great toe and 
underwent removal of that toenail.  Several VA outpatient 
treatment notes related to that left great toe disorder 
reflect evaluation of the veteran's feet; the records 
associated with the surgical removal of the toenail, left 
great toe, reflect comprehensive examinations of the 
veteran's feet.  

In addition, the veteran was afforded VA examinations of the 
feet, directed toward the skin of the feet, for purposes of 
evaluation of the severity of the veteran's service-connected 
tinea pedis, in November 2004.  The Board finds that the 
clinical evidence of record establishes that the veteran has 
been afforded numerous examinations of the feet during the 
pendency of this appeal, in addition to the contemporaneous 
VA examinations of the feet and outpatient treatment records 
reflecting treatment of the feet in 2004.  These examinations 
are adequate for purposes of adjudication and are adequate to 
meet any duty under the VCAA.

In the absence of diagnosis of any foot disorder for which 
service connection has not yet been granted, the Board is not 
authorized to grant service connection for any additional 
foot disorder.  Brammer, supra; Rabideau, supra.  Service 
connection for a foot disorder may not be granted on the 
basis that the veteran has expressed complaints of foot pain, 
since pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable evaluation, and the claim must be denied.  Service 
connection for a bilateral disorder of the feet, excluding 
those disabilities of the feet for which service connection 
is already in effect, must be denied.

4.  Entitlement to service connection for hearing loss, right 
ear

On VA examination conducted in August 1997, the audiologic 
examination of the right ear revealed hearing thresholds at 
or below 20 dB at each tested frequency from 500 Hz to 4000 
Hz in the right ear.  The examiner concluded that the veteran 
had normal hearing in the right ear.

On VA examination conducted in January 1999, VA examination 
again revealed that the veteran had hearing within normal 
limits for pure tones through 4000 Hz in the right ear.

On VA examination conducted in March 2004, the veteran 
reported hearing loss and tinnitus.  Pure tone audiometry 
examination of the right ear disclosed the following auditory 
thresholds: 20 decibels (dB) at 500 Hz, 20 dB at 1000 Hz, 15 
dB at 2000 Hz, 25 dB at 3000 Hz, and 30 dB at 4000 Hz, for a 
pure tone four-frequency average loss of 23 dB.  Speech 
recognition ability was 90 percent in the right ear.  The 
examiner also evaluated acoustic imittance and reviewed 
inter-test consistency.  The examiner concluded that it was 
not likely that the veteran's hearing loss in the right ear 
was incurred in service, since his hearing loss had 
progressed relative to 1999 and 1997 examination findings, 
when his right ear hearing was normal.

Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

Analysis

The veteran has been granted service connection for left ear 
hearing loss.  However, the evidence establishes that the 
veteran's right ear hearing was normal on VA examinations in 
August 1997 and January 1999, when more than 25 years had 
elapsed following the veteran's service separation.  The 
examiner who conducted VA examination in 2004, when a 
diagnosis of right ear hearing loss was assigned, concluded 
that the veteran's right ear hearing loss was not related to 
his exposure to noise in service.  

The preponderance of the competent medical evidence is 
against the claim for service connection for right ear 
hearing loss.  Although the veteran contends that his right 
ear hearing loss should be attributed to the same in-service 
noise exposure that cause his service-connected left ear 
hearing loss, the veteran's contention, without supporting 
clinical opinion, is not sufficient to establish service 
connection or place the evidence as to service connection in 
equipoise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for right ear hearing loss must be denied.

As the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable to warrant a more 
favorable evaluation, and the claim must be denied.



5.  Entitlement to an evaluation in excess of 30 percent for 
COPD with bronchitis

Pulmonary function evaluation conducted in August 1997 
disclosed that the veteran's FVC was 76.4 percent of 
predicted, FEV-1 was 70 percent of the predicted level, for 
an FEV1/FVC ratio of 74 percent, increased to 76 percent 
after use of bronchodilators.  The DLCO-SB was 101 percent of 
predicted.

Pulmonary function evaluation conducted in February 1999 
disclosed that the veteran's FVC that was 84 percent of 
predicted, FEV-1 was 74 percent of the predicted level, for 
an FEV1/FVC ratio of 71 percent, increased to 76 percent 
after use of bronchodilators.  The DLCO-SB was 100 percent of 
predicted.

Pulmonary function evaluation conducted in August 2000 
disclosed FVC that was 76.4 percent of predicted, and an FEV-
1 that was 75.4 percent of the predicted level, for an 
FEV1/FVC ratio of 79 percent, increased to 80 percent after 
use of bronchodilators.  The DLCO-SB was 76 percent of 
predicted.

Following evaluation in August 2000, pulmonary function 
testing and non-invasive exercise testing was performed.  
Pulmonary function studies indicated a mild reduction in 
vital capacity and FEV-1 and a reduction in diffusing 
capacity that was borderline when corrected for lung volume.  
The physician noted that the exercise studies showed 
cardiovascular limitation without a decrease in arterial 
oxygen saturation.  A left bundle branch block was noted, as 
were cardiac ischemic changes.  The physician concluded that 
lung disease did not account for the veteran's symptoms.  He 
opined that the most likely cause of the veteran's symptoms 
was cardiac dysfunction of a currently undefined nature.

On VA respiratory examination conducted in April 2004, it was 
noted that the veteran had been scheduled for an exercise 
examination in addition to the usual coronary function tests, 
to determine his functional status.  The veteran reported 
that it was difficult to breathe.  He had no productive 
cough.  He stated he was unable to do much work at all.  He 
was able to walk about 1-1/2 blocks before he had to stop to 
rest due to shortness of breath.  He reported shortness of 
breath with normal activities for about 15 years.  He 
reported that he had smoked cigarettes since 1968 and was no 
smoking about 1 pack per day.  He denied chest pain or 
pressure.  He complained of claudication in the lower 
extremities when walking.  He reported having bronchitis 
approximately one month ago, causing him difficulty sleeping.

There was no peripheral edema, clubbing, or cyanosis.  
Pulmonary function tests conducted in February 2004 disclosed 
an FVC of 98 percent of predicted, 102 percent of predicted 
after bronchodilators.  His FEV-1 was 90 percent, and 94 
percent of predicted post-bronchodilators.  His FEV1/FVC 
ratio was 72 percent, increasing to 73 percent with use of 
bronchodilators.  His diffusing capacity (DLCO) was 20.2, 74 
percent of predicted.  

Exercise examination disclosed oxygen consumption maximum of 
14.5, which was 47 percent of predicted, and was low.  Oxygen 
consumption, anaerobic threshold was 9.8, 68 percent of 
predicted, which the examiner stated was normal.  The 
veteran's heart response rate was low.  His heart rate 
reserve was low.  His oxygen pulse was low at 11 ml per beat 
at maximum.  His ventilatory reserve was normal at 61 
percent, and his minute ventilation to carbon dioxide 
production ratio was normal.  In view of these numbers, the 
examiner opined that the results suggested that the veteran 
was deconditioned.  The examiner concluded that the veteran's 
shortness of breath was not a circulatory problem, but was, 
in fact, deconditioning.

The April 2004 respiratory examiner opined that, given the 
pulmonary function tests and the symptoms reported by the 
veteran, the veteran might have bronchitis, but did not have 
significant impairment in his pulmonary functions and did not 
meet the clinical definition of COPD.  Cardiopulmonary 
exercise testing disclosed that the veteran did not meet the 
criteria for a cardiac or pulmonary limitation to exercise 
and, in fact, suggested that the veteran was deconditioned.  
The examiner further noted that, based on the veteran's 
report of his usual activity, this was consistent with the 
veteran's history, and further stated that after review of 
the claims files, he found no evidence substantiating a 
diagnosis of COPD.

May 2004 VA outpatient treatment records reflect that the 
veteran complained of a minor cough.  His chronic dyspnea on 
exertion was stable.  December 2004 outpatient treatment 
notes reflects continued exertional dyspnea, which was 
attributable to the veteran's cardiovascular disorders.  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The veteran's disability due to COPD with bronchitis is 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6604.  
Under the criteria for Diagnostic Code 6604 in effect when 
the veteran submitted the claim on appeal, a 30 percent 
evaluation is warranted for bronchial asthma where manifested 
by FEV-1 of 56-70 percent predicted, or; FEV-1/FVC of 56-70 
percent, or; DLCO of 56-70 percent predicted. 

The next schedular evaluation, 60 percent, requires FEV-1 of 
40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; 
DLCO of 40 to 55 percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min.  A 100 percent rating is 
assigned for FEV-1 less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, DLCO of less than 40 percent 
predicted, or; maximum oxygen consumptions of less than 15 to 
20 ml/kg/min.  38 C.F.R. § 4.97, DC 6604.



Analysis

The veteran's FEV-1, FEV-1/FVC, and DLCO (SB) have each been 
70 percent or higher on each of the examinations of pulmonary 
function testing conducted since 1997, during the pendency of 
this appeal.  The veteran's oxygen consumption maximum was 
14.5, which would meet the criteria for an evaluation in 
excess of 30 percent, if due to the veteran's service-
connected COPD.  However, the examiner who conducted the very 
thorough examination and extensive review of the records, 
provided an opinion that the low oxygen consumption was not 
due to cardiorespiratory limit, or to COPD, but was, in fact, 
due to deconditioning.  For this reason, the report of the 
April 2004 VA examination does not establish entitlement to 
an evaluation in excess of 30 percent for the veteran's 
service-connected COPD.  

The report of the April 2004 VA examination, together with 
the clinical opinion rendered in that report, together with 
VA outpatient records thereafter dated through January 2005, 
establishes that the veteran's symptoms of shortness of 
breath are, in large part, due to deconditioning rather than 
to COPD.  Following the April 2004 pulmonary examination, 
which was quite thorough, the examiner, in fact, opined that 
the veteran did not have COPD.  While the Board does not 
disagree with the continued assignment of a 30 percent 
evaluation for COPD, the preponderance of the evidence is 
certainly against an increase in the initial 30 percent 
evaluation assigned for COPD.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for COPD with bronchitis 
during any portion of the appeal period.  As the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to warrant a more favorable evaluation, and 
the claim must be denied.  


ORDER

The appeal for service connection for neuropathy/carpal 
tunnel syndrome is denied.

The appeal for service connection for a bilateral knee 
disorder is denied.

The appeal for service connection for a bilateral foot 
disorder is denied.

The appeal for service connection for hearing loss, right 
ear, is denied.

The appeal for an initial evaluation in excess of 30 percent 
for COPD with chronic bronchitis is denied.


REMAND

At the time of the March 2004 VA spine examination, the 
examiner recorded the veteran's belief that he incurred his 
back disorders as a result of jumping off of heavy equipment 
he was operating for several years in the 1970s and 1980s, 
rather than as a result of one injury.  It was also noted 
that the veteran thought that he had seen a doctor a time or 
two in the military for back disability, and the examiner 
found a military record wherein the veteran was seen for back 
pain in June 1968.  The veteran's service discharge was in 
1971.  The veteran, however, has provided a specific 
statement indicating that he did not operate heavy equipment 
after his service discharge.  The examiner's statement that 
working on heavy equipment and jumping off of the heavy 
equipment through the 1970s and 1980s resulted in a 
cumulative effect resulting in the veteran's overall back 
problem is thus at odds with specific assertions of the 
veteran.  

The examiner's inaccurate statement of the veteran's history 
makes his opinion an inadequate basis for a determination as 
to whether it is at least as likely as not that the veteran 
has a current back disorder as a result of his military 
service or any incident thereof.  The examination report does 
not reflect that the examiner reviewed the claims files to 
determine the veteran's military occupational specialty in 
service, the veteran's service separation date, or the types 
of employment and activity the veteran engaged in following 
service, nor does it appear that the examiner reviewed the 
records in Vol. I of the claims files pertaining to VA 
surgical treatment of the veteran's back disorders.  The 
Board cannot complete appellate review until the veteran has 
been afforded medical opinion as to the likely etiology of 
the veteran's current back disorders based on an accurate 
history of the veteran's in-service and post-service physical 
activities.  Further factual development is required.

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type he wants VA to attempt to 
obtain, especially evidence proximate to 
service discharge supporting his 
contention that he had back pain 
chronically and continuously following 
service.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any treatment 
records not already associated with the 
claims files from any VA or non-VA 
facility from which he has received 
treatment for a back disorder, especially 
treatment of a back disorder proximate to 
service.  The veteran's current VA 
medical records from the Nebraska-Western 
Iowa VA Health Care System, from January 
2005 to the present, in their entirety, 
should be obtained and associated with 
the claims file.  

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claim for service 
connection for a back disorder, to 
include records of employment medical 
examinations, examinations conducted for 
purposes of education, or the like, or 
statements from others who may have 
observed the veteran's back pain, 
especially proximate to service or during 
the period from 1980 to 1990 for which 
clinical records have not been associated 
with the claims files. 

4.  The veteran should be asked to 
provide a detailed summary of his post-
service employment from the date of his 
service separation in October 1971 to the 
present, to include a statement of any 
specific work detail while incarcerated 
from 1975 to 1979, and the veteran should 
describe hobbies and activities as well 
as employment.

5.  Additional service personnel records, 
such as performance evaluations, which 
would reflect or discuss the veteran's 
specific duties in service, should be 
requested from the National Personnel 
Records Center or the service department.  

6.  The appellant should be scheduled for 
a VA examination for the purpose of 
ascertaining the etiology of a current 
back disorder, status post discectomy, to 
include an opinion as to whether it is at 
least as likely as not that the veteran 
has a current back disorder which was 
incurred in service or as a result of 
service or which has been chronic and 
continuous since his service.  

The veteran's DA 20 of record, in Vol. I 
of the claims file, showing the veteran's 
principal duties, should be tabbed for 
the examiner for ease of reference.  The 
claims file, with the veteran's most 
recent treatment records associated, and 
the records provided by the veteran and 
by the service department showing his 
service and employment activities, should 
be made available to the examiner.  The 
examiner should state in the examination 
report that the veteran's service medical 
records, post-service VA examination 
reports, records in Vol. I of the claims 
files reflecting VA surgical treatment of 
a back disorder, the veteran's DA 20 
reflecting duties in service, and the 
veteran's statement reflecting his post-
service employment and other work-like 
activities following service, among other 
pertinent records, have been reviewed.  

Any indicated tests should be 
accomplished.  The examiner should be 
asked to render an opinion as to whether 
it is at least as likely as not (a 50 
percent likelihood, or greater) that the 
veteran has a current low back disorder 
which was incurred during service and has 
been chronic and continuous since 
service.  If such a determination is not 
possible without resort to speculation, 
the examiner should so state.

7.  Thereafter, the claim should be 
reviewed and readjudicated.  If the 
determination remains adverse to the 
veteran, a supplemental statement of the 
case as to the issue on appeal should be 
issued.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


